528 So. 2d 122 (1988)
HEWITT CONTRACTING COMPANY, INC., Appellant,
v.
MELBOURNE REGIONAL AIRPORT AUTHORITY, et al., Appellees.
No. 87-1891.
District Court of Appeal of Florida, Fifth District.
July 14, 1988.
Maxwell G. Battle, Jr., of Maxwell G. Battle, Jr., P.A., Dunedin, for appellant.
Douglas D. Marks of Potter, McClelland & Marks, P.A., Melbourne, for appellees.
COWART, Judge.
This is a "late bid" case.
The advertisement of Melbourne Regional Airport Authority for competitive bids for certain construction work stated that the bids would be received until 11:00 A.M. on a certain date. The appellant, Hewitt Contracting Company, Inc., submitted a bid prior to 11:00 A.M. Between 11:01 and 11:10 A.M., Hubbard Construction Company placed its sealed bid package on a table along with the other unopened bids. At 11:10 A.M., the Airport Authority's director entered the room, announced the bids were closed, and opened all bids. Hewitt objected to Hubbard's bid as untimely, but Hubbard's was the lowest bid and was ultimately accepted by the Airport Authority.
We affirm the trial court which upheld the Airport Authority's legal authority to accept Hubbard's late bid. We believe the governmental agency soliciting bids here had, and should have, the discretion to waive the irregularity of Hubbard's bid being late and to accept the late bid under the facts in this case.[1]
AFFIRMED.
SHARP, C.J., and DAUKSCH, J., concur.
NOTES
[1]  We write this opinion because we find no Florida "late bid" cases. See generally Liberty County v. Baxter's Asphalt & Concrete, Inc., 421 So. 2d 505 (Fla. 1982). See also Townsend v. McCall, 262 Ala. 554, 80 So. 2d 262 (1955); William M. Young Co., Inc. v. West Orange Redevelopment Agency, 125 N.J. Super. 440, 311 A.2d 390 (1973). The cases cited by appellant, being George A. Nole & Son, Inc. v. Board of Education, 129 A.D.2d 873, 514 N.Y.S.2d 274 (1987) and Wiltom Coach Co., Inc. v. Central Highschool District No. 3, 36 Misc. 2d 637, 232 N.Y.S.2d 876 (1962), merely hold that it was not a violation of the law of New York for the governmental agencies soliciting bids in those cases to reject a late bid.